In the Missouri Court of Appeals
               Eastern District
OCTOBER 28, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED99993   STATE OF MISSOURI, RES V HORACE CARTER, APP

2.   ED100030 CLARK & SONS EXC. APP V. JACKSON AREA BASEBALL RES

3.   ED100419 KELVIN NEWLON, APP V. STATE OF MISSOURI, RES

4.   ED100666 MICHAEL T. HAYWOOD, APP V. STATE OF MISSOURI, RES

5.   ED100792 PDI GROUP, RES V JOHN MCLAIN INC, DFT & DESCO, APP

6.   ED100868 SYLVESTER EARVIN, APP V STATE OF MISSOURI, RES

7.   ED100940 NICHOLAS FINOCCHIARO, APP V STATE OF MISSOURI, RES

8.   ED101016 SPELLMAN BRADY CO RES V SILVER CROSS HOSP APP